Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

The response filed on 02/22/2021 has been entered and made of record.
The application has been amended as follows: 

Claims 1-19 are pending.


REASON FOR ALLOWANCE



The claimed invention is an encoder/decoder and a method for decoding with the distinct limitation (emphasis added):  “a vector quantization module executed by the processor comprising a plurality of vector quantization schemes (VQ11, ..., VQ1L) and configured to, for each partition vector (v11,... , v1L) automatically select one of the plurality of vector quantization schemes (VQ11, ..., VQ1L) and quantize that partition vector according to the selected vector quantization scheme to obtain the quantized bits, wherein each quantization scheme of the plurality of vector quantization schemes (VQ11, ..., VQ1L) comprises a respective gain unit and a respective quantization unit, and wherein, in an adaptive mode, the partition module selects different vector quantization schemes for different frames”.     




Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-19 are allowed.



CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488